IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

myCUmortgage, LLC,
Case No. 3:19-cv-00022

Plaintiff,
: District Judge Walter H. Rice
vs. : Magistrate Judge Sharon L. Ovington
Wilford L. Davis, et al., : DECISION AND ENTRY
Defendants.

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #7), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been
filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has
expired, hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1. The Report and Recommendations docketed on May 8, 2019 (Doc. #7) is
ADOPTED in full;

2. Plaintiff's Objection to Defendant’s Petition for Removal (Doc. #6) is
SUSTAINED; and

3. The case is DISMISSED and terminated on the Court’s docket.

tHe eS mune Rent

Walter H. Rice FA3-\95
United States District Judge
